SUMMARY MEMORANDUM AND OPINION;
                 NOT INTENDED FOR PUBLICATION IN THE OFFICIAL REPORTERS.


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


LAWRENCE LINDSEY,              )
                               )
           Petitioner,         )
                               )
           v.                  )                        Civil Action No. 13-0550 (RLW)
                               )
                               )
U.S. PAROLE COMMISSION et al., )
                               )
           Respondents.        )


                                  MEMORANDUM OPINION1

        On April 26, 2013, Lawrence Lindsey petitioned this Court for a writ of habeas corpus

while confined at the District of Columbia Jail on a parole violator warrant issued by the United

States Parole Commission on January 9, 2013. See Pet’r’s Request for Relief Under Habeas

Corpus [Dkt. # 1] at 1. In the petition, Mr. Lindsey claims that he has not received a probable

cause hearing and, thus, should be “released back into the community.” Id. at 1-2. In response

to the Court’s show cause order, the Commission contends that the petition should be summarily

denied because, among other reasons, petitioner was convicted in Alexandria, Virginia, of a

crime committed while on supervised release and, thus, is not entitled to a probable cause


1
 This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or alternatively, to assist in any potential future
analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court has
designated this opinion as “not intended for publication,” but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this opinion
by counsel. Cf. Fed. R. App. P. 32.1. Nonetheless, as stated in the operational handbook adopted
by our Court of Appeals, “counsel are reminded that the Court's decision to issue an unpublished
disposition means that the Court sees no precedential value in that disposition.” D.C. Circuit
Handbook of Practice and Internal Procedures 43 (2011).


                                                   1
                            SUMMARY MEMORANDUM AND OPINION;
                   NOT INTENDED FOR PUBLICATION IN THE OFFICIAL REPORTERS.


hearing. United States Parole Comm’s Opp’n to Pet’r’s Pet. for a Writ of Habeas Corpus [Dkt. #

8] at 5.

           On June 26, 2013, the Court advised petitioner about the potential consequence of

dismissal if he failed to reply to the United States’ opposition by July 29, 2013. Order [Dkt. # 9].

The Court informed petitioner that “[t]he allegations of . . . an answer to an order to show cause

in a habeas corpus proceeding, if not traversed, shall be accepted as true except to the extent that

the judge finds from the evidence that they are not true.” 28 U.S.C. § 2248. Petitioner has

neither replied to the Commission’s opposition nor sought additional time to do so, and the Court

accepts as true the Commission’s documented reasons for denying the writ. Hence, the petition

will be denied and this case will be dismissed. A separate Order accompanies this Memorandum
                                                                       Digitally signed by Judge Robert L.
                                                                       Wilkins
Opinion.                                                               DN: cn=Judge Robert L. Wilkins,
                                                                       o=U.S. District Court, ou=Chambers of
                                                                       Honorable Robert L. Wilkins,
                                                                       email=RW@dc.uscourt.gov, c=US
                                                                       Date: 2013.08.19 12:54:29 -04'00'
                                                       ____________________
                                                       ROBERT L. WILKINS
                                                       United States District Judge
Date: August 20, 2013




                                                   2